DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the applied reference of Plumb are persuasive. Hence the previous rejection is withdrawn. A new rejection is shown below with respect to Schilit in view of Kim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9979807. Although the claims at issue are not identical, they are not patentably distinct from each other because both the conflicting claims and the instant claims are directed to management and displaying of contacts in a phonebook as follows:
(Abstract) for managing contacts, comprising: identifying one or more contacts; determining one or more probabilities for communication with the one or more contacts based at least on a historic date, a historic time, and a historic location of a previous communication with the one or more contacts; determining a display order for the one or more contacts based on the one or more probabilities; and causing to display the one or more contacts in the display order.
Conflict Claim 1. A method for managing a call log of a communication device, wherein the call log has log entries on at least one of outgoing calls and incoming calls, wherein each log entry has communication metadata, the metadata comprising a connection identifier of a communication partner, a date and a time of a call with the communication partner, and direction of the call with the communication partner; the method comprising: the communication device determining probabilities for who a user of the communication device desires to communicate with for communication partners identified in the call log at a current time based on historical entries of the call log; determining an order of display list entries of a display list, based on an evaluation of criteria comprising: current device parameters; current connection parameters, and calendar events and also based on the determined probabilities of who the user of the communication device desires to communicate with at the current time based on the historical entries of the call log; generating a display list with display list entries that are derived from the log entries of the call log so that the display list lists the display list entries in the determined order of the display list entries for the display list; and providing the generated display list to a user of the communication device.

The difference being that the instant claim are broader than the conflicting claims and the conflicting claims. Hence the instant claims are a species of the allowed genus of the conflicting claims. 
The instant claims merely broaden the scope of the conflicting claims. It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8705707 B1 herein Schilit in view of US 20170006147 A1 herein Plumb.
Claim 11, Schilit discloses a computer-implemented method (Abstract) for managing contacts, comprising: 
identifying one or more contacts (Col 7: 3-8; Col 3: 52-59); 
determining one or more probabilities for communication with the one or more contacts based at least on a historic date, a historic time, and a historic location of a (Col 13: 62 – Col 14: 29, determines the probabilities based on contextual identifiers; Col 13: 62 – Col 14: 29; Fig. 4: show by); 
determining a display order for the one or more contacts based on the one or more probabilities (Col 6: 29-40); and 
causing to display the one or more contacts in the display order (Col 6: 29-40).
Schilit may not explicitly disclose determining probabilities of initiating a communication with or receiving a communication of one or more contacts.
Kim discloses determining probabilities of initiating a communication with or receiving a communication of one or more contacts (0043, Table 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schilit to include determining probabilities for communications intent as taught by Kim so as to improve the accuracy of communication party recommendation (0008).

Claim 12, Schilit discloses filtering the display order based on the one or more probabilities to generate a filtered display order (Fig. 4: Show By, time, weather, etc); and wherein causing to display the one or more contacts further comprises causing to display the one or more contacts in the filtered display order (Fig. 4: Show By, time, weather, etc).

Claim 13, Schilit discloses determining that the one or more probabilities meet a minimum probability for displaying (Col 13: 60 – Col 14: 10).

(Col 4: 20-40); and wherein determining the one or more probabilities for communication is further based on the current date, the current time, and the current location (Col 11: 5-25).

Claim 15, Schilit discloses wherein determining the one or more probabilities for communication is further based on a historic device parameter, a historic connection parameter, a historic calendar event, a historic frequency of contact, a historic acceptance of communication, a historic rejection of communication, a historic media type, or historic weather data (Fig. 4: show by).

Claim 16, Schilit discloses wherein determining the one or more probabilities for communication is further based on a current device parameter, a current connection parameter, a current calendar event, a current media type, or current weather data (Fig. 4: Show By).

Claim 17, Schilit discloses wherein determining the one or more probabilities for communication is further based on a historic incoming communication or a historic outgoing communication (Col 6: 25-40).

Claim 18, as analyzed with respect to the limitations as discussed in claim 11.
Schilit discloses  (New) A non-transitory, computer-readable medium, storing instructions that, when executed by a processor (Fig. 1: 10 and 20)

Claim 19, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 20, as analyzed with respect to the limitations as discussed in claim 13. 
Claim 21, as analyzed with respect to the limitations as discussed in claim 14. 
Claim 22, as analyzed with respect to the limitations as discussed in claim 15. 
Claim 23, as analyzed with respect to the limitations as discussed in claim 16. 
Claim 24, as analyzed with respect to the limitations as discussed in claim 17.

Claim 25, as analyzed with respect to the limitations as discussed in claim 11. 
Schilit discloses a system, comprising: a processor; a memory operatively connected to the processor and storing instructions that, when executed by the processor (Fig. 1: 10 and 20).

Claim 26, as analyzed with respect to the limitations as discussed in claim 12. 
Claim 27, as analyzed with respect to the limitations as discussed in claim 13. 
Claim 28, as analyzed with respect to the limitations as discussed in claim 14. 
Claim 29, as analyzed with respect to the limitations as discussed in claim 15.
Claim 30, as analyzed with respect to the limitations as discussed in claim 16.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20170075894 A1 and US 20110047246 A1.

Conclusion


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468